Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jamilla Holomon on 3/17/2021.
The application has been amended as follows: 
In claim 1, line 13, replace “when the stopping-distance” with --when the estimate of the stopping-distance--
In claim 4, line 1, replace “wherein the system comprises” with --wherein the system further comprises--
In claim 5, line 1, replace “wherein the vehicle detector influences the stopping distance” with --wherein the vehicle-detector influences the estimate of the stopping-distance--
In claim 5, line 3, replace “other vehicle.” with --other-vehicle.--
In claim 6, line 1, replace “wherein the vehicle detector influences the stopping distance in response to detected traction loss by the host-by and increasing the stopping-distance” with --wherein the vehicle-detector influences the estimate of the stopping-distance in response to detected traction loss by the host-vehicle by increasing the estimate of the stopping-distance --
In claim 7, line 1, replace “wherein the vehicle detector influences the stopping distance” with --wherein the vehicle-detector influences the estimate of the stopping-distance--

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Examiner deems a safe-to-proceed system for operating an automated vehicle proximate to an intersection comprising: an intersection-detector to determine when the host-vehicle is proximate to an intersection; a vehicle-detector to estimate a stopping-distance of an other-vehicle approaching the intersection, wherein the estimate of the stopping-distance of the other-vehicle is influenced by road condition messages received by the host-vehicle that originate from vehicles that have previously passed the intersection; and a controller in communication with the intersection-detector and the vehicle-detector to prevent the host-vehicle from entering the intersection when the estimate of the stopping-distance indicates that the other-vehicle will enter the intersection before stopping to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include receiving road condition messages for informing a stopping distance estimation of a nearby vehicle for determining whether the nearby vehicle will enter an intersection before stopping, and controlling a host vehicle to prohibit entering said intersection in such a case. 
Claims 2-7 each depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669